ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Robert Morton (Reg. # 67,863) on 08/05/2021.  The application has been amended as follows:  
In claim 1, lines 27-34:
“determine a particular automatic risk mitigation procedure having a highest probability of success; 
and execute the particular automatic risk mitigation procedure having the highest probability of success, wherein in executing the particular automatic risk mitigation procedure having the highest probability of success the instructions, when executed by the at least one processor, cause the autonomous land vehicle to control the land vehicle conveyance system to mitigate risk until the remote human operator assumes control of the land vehicle conveyance system.”
has been replaced by the following paragraphs:
		--determine a most effective automatic risk mitigation procedure  based on the estimated probability of success; and
		execute the most effective automatic risk mitigation procedure, wherein in executing the most effective automatic risk mitigation procedure  the instructions, when executed by the at least one processor, cause the autonomous land vehicle to control the land vehicle conveyance system to mitigate risk until the remote human operator assumes control of the land vehicle conveyance system.--
 

In claim 17, lines 20-26:
“determining a particular automatic risk mitigation procedure having a highest probability of success; 
and executing the particular automatic risk mitigation procedure having the highest probability of success, wherein executing the particular automatic risk mitigation procedure having the highest probability of success comprises controlling a land vehicle conveyance system to mitigate risk until the remote human operator assumes control of the conveyance system of the autonomous land vehicle”.
has been replaced by the following paragraphs:
	--determining a most effective automatic risk mitigation procedure    based on the estimated probability of success; and
	executing the most effective automatic risk mitigation procedure , wherein executing the  most effective automatic risk mitigation procedure   comprises controlling a land vehicle conveyance system to mitigate risk until the remote human operator assumes control of the conveyance system of the autonomous land vehicle.--


In claim 25, lines 22-28:
  “determining a particular automatic risk mitigation procedure having a highest probability of success; and 
executing the particular automatic risk mitigation procedure having the highest probability of success, wherein executing the particular automatic risk mitigation procedure having the highest probability of success comprises controlling a land vehicle conveyance system to mitigate risk until the remote human operator assumes control of the conveyance system of the autonomous land vehicle.”
has been replaced by the following paragraphs:
--determining a most effective automatic risk mitigation procedure based on the estimated probability of success; and
	executing the most effective automatic risk mitigation procedure, wherein executing the  most effective automatic risk mitigation procedure  comprises controlling a land vehicle conveyance system to mitigate risk until the remote human operator assumes control of the conveyance system of the autonomous land vehicle.--

Allowable Subject Matter
3.	  Remaining Claims 1-9, 13, 15-22 and 25-29 are allowed.   Newly added claims 30-35 depend upon allowed base claims 1 and 17. Therefore, claims 30-35 are also allowed. Therefore, Claims 1-9, 13, 15-22 and 25-35 are allowed.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination , an autonomous land vehicle, computer instructions and a method of determining a risk rating based on the sensor information, how much time is available to safely react to a situation, and an estimated safety of autonomous of autonomous risk mitigation procedures that can be executed by the autonomous land vehicle until a remote human operator assumes control, wherein determining the risk rating based on the estimated safety of the autonomous risk mitigation procedures comprises: accessing the autonomous risk mitigation procedures; estimating, based on the sensor information, a probability of success in executing the autonomous risk mitigation procedures to produce an estimated probability of success; determining the risk rating based on the estimated probability of success, wherein the risk rating is inversely related to the probability of success, and wherein the request communicated to the remote human operator includes the risk rating; 
determining a most effective automatic risk mitigation procedure  based on the estimated probability of success; and
executing the most effective automatic risk mitigation procedure , wherein executing the  most effective automatic risk mitigation procedure   comprises controlling a land vehicle conveyance system to mitigate risk until the remote human operator assumes control of the conveyance system of the autonomous land vehicle.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663